BAKER, J.
Heard on demurrer to the amended declaration.
An examination of the papers leads the Court to the conclusion that the declaration as amended sufficiently sets out a case.
It appears that the allegation that “then and there” the fuel oil became ignited, referring to a definite date and place, sufficiently meets the fourth ground of the demurrer. Further, the statement that the defendant was the owner of the oil in question at the time of the fire, in the judgment of the Court is enough to show that it had some possession of or control over the oil at the time of the fire.
If the other allegations in the declaration are too vague in the opinion of the defendant, it appears to the Court that its remedy is by way of a request for a bill of particulars.
In addition, in regard to the second count, in the judgment of the Court this count does not join allegation's under the common law and under a statute. It obviously is intended to declare under a statute and if the plaintiff has added certain unnecessary allegations, it would seem that these *29could be considered as in the nature of surplusage.
For Plaintiff: James E. Brennan.
For Defendant: Charles E. Salisbury & W. Lewis Frost.
The demurrer is overruled.